Title: From John Adams to Harrison Gray Otis, 16 March 1823
From: Adams, John
To: Otis, Harrison Gray


				
					Dear Sir
					Bost Quincy 16 March 1823
				
				I have received your kind letter of the 12 March instant—the contents of which are entirely satisfactory to me. Your memory is quite as particular as I could expect any gentleman of the company to retain except myself. I must confess I was very sore on the subject of my mission to France. I was attacked by two armies—a french army & an English army—each working warring upon me to conquer me into its an alliance with its nation. I was running the gauntlett between the two all the way fighting both and the Senate behaving like the as if possessed of the devil in their nocturnal caucuses at Binghams and sending to me committees after committees to insult me to my face by snapping & snubbing at me as if I had been their servant boy. However I fought my way through conquered my way through both armies, carried my country safe into harbour—left her at peace with all nations, civilized & savage, in possession of navy yards that would now sell for ten times their cost—an abundance of ship timber of the very best quality—ships & officers of the best character & quality who have since carried the Country to a higth of glory, which it never before attained & a treasury rich with 5 millions of dollarsI fell, it is true, like Epaminondas Chevalier Bayard & Gen Wolf in the arms of victory & in my opinion then & ever since covered with glory & posterity if it ever knows the truth will sanction my sentiment—for I did then apply to myself the figure of the miser “Populus me sibilat sed plaudo me Ipsum.”There is but on more of those private sodalitates which I recollect with any dissatisfaction and that is one at which I believe you were not present—it was after the return of our ambassadors from France with a demand for an apology from me for my speeches to Congress & answers to addresses & a still grosser demand for “argent, beaucoup d’argent.” At this little company, of whom Gen Smith & Mr Bayard were two. The rest of the company I do not recollect at present. The conversation turned on the French demand of apologies & tribute. The whole company appeared to think & feel as I did, except Gen Smith who spoke out boldly that our ministers ought to have stipulated to pay the money. This opinion amused me & I said Gen Smith I can not reconcile that sentiment with political independence republican virtue or even a moral sense. I recollect nothing more harsh or more severe than that. I thought that these club dinners were sub rosa & as confidential as the private suppers of Frederick the great with Voltaire Maupertuis and the Marquis  D’Argent—but it seems that some gentleman of the company was pleased to communicate it to the Marylanders who at the ensuing election of Gen Smith propagated that he had been reprehended by the President at his table.  Frivolous as this argument was the Gen thought fit to procure a certificate from Mr Bayard which was published—in which he called my observations a hasty speech of the President and that to be sure ought to be & I suppose was considered a sufficient answer to the popular allegation against the Gen—The General however considered this as a proof of my personal enmity to him in which he was most assuredly entirely mistaken—for from personal intercourse between me & my family & him & his family & from a family personal family connexion between his family & mine, my personal partialities were entirely in his favour.I have the honour to be Sir / your obliged hum Sert
				
					J. A.
				
				
			